            Case 1:19-cv-10464-PKC Document 1 Filed 11/11/19 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 VICTOR ALCORN

                                Plaintiff,                    Docket No. 1:19-cv-10464

        - against -                                           JURY TRIAL DEMANDED

 INSIDER, INC.

                                Defendant.


                                         COMPLAINT

       Plaintiff Victor Alcorn (“Alcorn” or “Plaintiff”) by and through his undersigned counsel,

as and for his Complaint against Defendant Insider, Inc. (“Insider” or “Defendant”) hereby

alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of Thomas Hoey Jr.,

owned and registered by Alcorn, a New York based professional photographer. Accordingly,

Alcorn seeks monetary relief under the Copyright Act of the United States, as amended, 17

U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
             Case 1:19-cv-10464-PKC Document 1 Filed 11/11/19 Page 2 of 7




       3.       This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                            PARTIES

       5.       Alcorn is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 117 Maple Street,

Medford, New York 11763.

       6.       Upon information and belief, Insider is a foreign business corporation duly

organized and existing under the laws of the State of Delaware, with a place of business at 1

Liberty Plaza, 8th Floor, New York, New York 10006. At all times material, hereto, Insider has

owned and operated a website at the URL: www.BusinessInsider.com (the “Website”).

                                   STATEMENT OF FACTS

       A.       Background and Plaintiff’s Ownership of the Photograph

       7.       Alcorn photographed Thomas Hoey Jr. (the “Photograph”). A true and correct

copy of the Photograph is attached hereto as Exhibit A.

       8.       Alcorn then licensed the Photograph to the New York Post. On August 14, 2014,

the New York Post ran an article that featured the Photograph on its web edition entitled Bana

mogul admits supplying deadly cocaine during threesome. See:

https://nypost.com/2014/08/14/hard-partying-banana-mogul-admits-supplying-cocaine-that-

killed-woman/. Alcorn’s name was featured in a gutter credit identifying him as the photographer

of the Photograph. A true and correct copy of the Photograph in the article is attached hereto as

Exhibit B.
             Case 1:19-cv-10464-PKC Document 1 Filed 11/11/19 Page 3 of 7




        9.      Alcorn is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

        10.     The Photograph is registered with the United States Copyright Office and given

registration number VA 2-166-388.

        B.      Defendant’s Infringing Activities

        11.     Insider ran an article on the Website entitled New York banana mogul sentence in

fatal, drug-fueled sex romp. See: https://www.businessinsider.com/new-york-banana-mogul-

sentenced-in-fatal-drug-fueled-sex-romp-2015-4. The article featured the Photograph. A true and

correct copy of the article and a screen shot of the Photograph on the article are attached hereto

as Exhibit C.

        12.     Insider did not license the Photograph from Plaintiff for its article, nor did Insider

have Plaintiff’s permission or consent to publish the Photograph on its Website.

        13.     Alcorn first discovered the use of the Photograph on the Website in November

2019.

                              FIRST CLAIM FOR RELIEF
                       (COPYRIGHT INFRINGEMENT AGAINST INSIDER)
                                 (17 U.S.C. §§ 106, 501)


        14.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-13 above.

        15.     Insider infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Insider is not, and has never been, licensed or

otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.
           Case 1:19-cv-10464-PKC Document 1 Filed 11/11/19 Page 4 of 7




        16.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

        17.     Upon information and belief, the foregoing acts of infringement by Insider have

been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s rights.

        18.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                    SECOND CLAIM FOR RELIEF
INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST INSIDER
                          (17 U.S.C. § 1202)

        19.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-18 above.

        20.     When the Photograph was published in the New York Post it contained a gutter

credit “Victor Alcorn” which is considered copyright management information under 17 U.S.C.

§ 1202(b).

        21.     Upon information and belief, in its article on the Website, Insider intentionally

and knowingly removed copyright management information identifying Plaintiff as the

photographer of the Photograph.

        22.     The conduct of Insider violates 17 U.S.C. § 1202(b).

        23.     Upon information and belief, Insider falsification, removal and/or alteration of the

aforementioned copyright management information was made without the knowledge or consent

of Plaintiff.
            Case 1:19-cv-10464-PKC Document 1 Filed 11/11/19 Page 5 of 7




       24.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by Insider intentionally, knowingly and with the

intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyrights in the

Photograph. Insider also knew, or should have known, that such falsification, alteration and/or

removal of said copyright management information would induce, enable, facilitate, or conceal

their infringement of Plaintiff’s copyrights in the Photograph.

       25.     As a result of the wrongful conduct of Insider as alleged herein, Plaintiff is

entitled to recover from Insider the damages, that he sustained and will sustain, and any gains,

profits and advantages obtained by Insider because of their violations of 17 U.S.C. § 1202,

including attorney’s fees and costs.

       26.     Alternatively, Plaintiff may elect to recover from Insider statutory damages

pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each violation

of 17 U.S.C. § 1202.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Insider be adjudged to have infringed upon Plaintiff’s copyrights

               in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      The Defendant Insider be adjudged to have falsified, removed and/or altered

               copyright management information in violation of 17 U.S.C. § 1202.

       3.      Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits, gains or

               advantages of any kind attributable to Defendant’s infringement of Plaintiff’s

               Photograph;
            Case 1:19-cv-10464-PKC Document 1 Filed 11/11/19 Page 6 of 7




       4.      That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

               a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

               kind attributable to Defendant’s falsification, removal and/or alteration of

               copyright management information; or b) alternatively, statutory damages of at

               least $2,500 and up to $ 25,000 for each instance of false copyright management

               information and/or removal or alteration of copyright management information

               committed by Defendant pursuant to 17 U.S.C. § 1203(c);

       5.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       6.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

               17 U.S.C. § 1203(b);

       7.      That Plaintiff be awarded punitive damages for copyright infringement;

       8.      That Plaintiff be awarded attorney’s fees and costs;

       9.      That Plaintiff be awarded pre-judgment interest; and

       10.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).


Dated: Valley Stream, New York
       November 11, 2019
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, New York 11580
Case 1:19-cv-10464-PKC Document 1 Filed 11/11/19 Page 7 of 7




                                      Tel: (516) 233-1660
                                      RL@LiebowitzLawFirm.com

                                      Attorneys for Plaintiff Victor Alcorn
